Mr. Justice Huger
delivered the- opinion of the court.
An attachment creates a lien, which nothing subsequent can destroy, but the dissolution of the attachment, on the conditions mentioned in the act. Could a junior execution supercede it, the object of the act might be defeated whenever the defendant should tbinlc proper to confess a judgment preceding the proceedings in attachment ; a re. *481mcdy so uncertain would have been deceptive, and is Slot within the letter and spirit of the act.
Clendinen, for the motion.
Williams, contra.
The motion is dismissed.
Justices Johnson, Colcock and Nott, concurred.